El Juez Peesideute, Se. Quiñones,
después de exponer los liecbos anteriores, emitió la opinión del Tribunal.
Considerando: que estando conforme el recurrente con el primero de los motivos en que se funda la negativa del Registrador de la Propiedad, no debe ser objeto de la pre-sente resolución; y que, respecto del segundo, no constando la conformidad del acreedor Ron Ramón Martínez Velez en recibir en pago de su crédito el condominio que se le adju-dicó en la finca de referencia, puesto que del testimonio de la divisoria practicada no aparece cumplido aquél requisito, indispensable para la perfección del contrato de dación en pago, adolece la adjudicación de un defecto insubsanable, que no permite su inscripción en el Registro de la Propiedad.
Vistos los artículos 65 de la Ley Hipotecaria y 110 del Reglamento dictado para su ejecución.
Se confirma la nota denegatoria del Registrador de la Propiedad de Aguadilla y devuélvasele el documento presen-tado, con copia de la presente resolución, para sn conoci-miento y el”de los interesados, y á los demás efectos pro-cedentes.
Jueces concurrentes: Sres. Hernández, Figueras, Mae-Leary y Wolf.